  1
 2
                                                                                 NOV 26~
 3
.~

 ~~
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          SOUTHERN DIVISION
11     UNITED STATES OF AMERICA,                           ) Case No. SA 18-621M
12                            Plaintiff,                     ORDER OF DETENTION AFTER
                                                             HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                           U.S.C.. § 3143(a)]
                              v.
14
       CARLOS CASTANEDA JR.,
15
16                            Defendant.

17
18            The defendant having been arrested in this District pursuant to a warrant issued by
19     the United States District Court for the Southern District of California, for alleged violations
20     ofthe terms and conditions of his supervised release; and
21            The Court having conducted a detention hearing pursuant to Federal Rule of
22     Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23            The Court finds that:
24     A.    (X) The defendant has not met his burden of establishing by clear and convincing
25 i          evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26            finding is based on:
27           Instant allegations; lack ofbail resources.
28            and
  1      B.    (X)The defendant has not met his burden of establishing by clear and convincing
  2               evidence that he is not likely to pose a danger to the safety of any other person or the
  3               community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
!
C               Instant allegations; criminal history.
  5               IT THEREFORE IS ORDERED that the defendant be detained pending further
  6      proceedings and/or transfer to the charging district.
  7
  8      Dated:          ~ ~ ~ ~~
  9
f[Il
11                                                            United States Magistrate Judge
12
13
14
f[.y
16
17
18
19
f~•Ill
21
22
23
[~!
25
26
27
28

                                                         2
